Name: 92/339/EEC: Commission Decision of 2 June 1992 establishing the status of Ireland as regards Newcastle disease
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural activity;  health;  Europe
 Date Published: 1992-07-08

 Avis juridique important|31992D033992/339/EEC: Commission Decision of 2 June 1992 establishing the status of Ireland as regards Newcastle disease Official Journal L 188 , 08/07/1992 P. 0033 - 0033COMMISSION DECISIONof 2 June 1992 establishing the status of Ireland as regards Newcastle Disease (92/339/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 90/593/EEC of 15 October 1990 on animal health conditions governing intra-Community trade in and imports from third countries of poultry and hatching eggs (1), as last amended by Directive 91/496/EEC (2), and in particular Article 12 (2) thereof, Whereas no outbreaks of Newcastle Disease have been detected and vaccination against Newcastle Disease in poultry has been prohibited for over a year in Ireland; Whereas breeding flocks in Ireland have been monitored at least once a year for the presence of Newcastle Disease; whereas the holdings contain no poultry which have been vaccinated against Newcastle Disease; Whereas in the light of the Newcastle Disease situation it is appropriate to fix the status of Ireland; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 Ireland fulfills the criteria fixed by Article 12 (2) of Directive 90/539/EEC. Article 2 This decision is addressed to the Member States. Done at Brussels, 2 June 1992. For the Commission Ray MAC SHARRY Member of the Commission